Citation Nr: 0929699	
Decision Date: 08/07/09    Archive Date: 08/14/09

DOCKET NO.  98-00 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel




INTRODUCTION


The Veteran, who is the appellant, served on active duty from 
November 1966 to November 1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 1996 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina.

In October 2003, December 2004, and December 2006, the Board 
remanded the matter for additional evidentiary and procedural 
development.


FINDING OF FACT

There is no credible supporting evidence of an in-service 
stressor to support a diagnosis of PTSD.


CONCLUSION OF LAW

The criteria for service connection for PTSD have not been 
met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 3.303 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and 
assist claimants in substantiating claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Proper VCAA notice is to inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  The Board also notes that during the pendency 
of this appeal, in March 2006, the U.S. Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those elements are: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.

A review of the record reveals there has been essential 
compliance with the mandates of the VCAA with regard to the 
issue at hand.  In letters dated in March 2004, March 2005, 
May 2006, December 2006, and March 2007, the Veteran was 
informed of the evidence that was needed to support his claim 
and how VA would help him and how he could help himself 
provide evidence in support of his claim.  The Veteran was 
also provided with types of information that would help 
support a claim for service connection and he was also 
informed how VA determines a disability rating and how it 
determines an effective date once service connection is 
assigned.

With regard to the duty to assist the Veteran, he was 
accorded an examination by a VA physicians in August 2005.  
The physician stated that he had access to and reviewed the 
entire claims file and the Veteran's service treatment 
records.  

Based on the above, the Board finds that all necessary 
development has been accomplished, and appellate review may 
proceed without prejudice to the Veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  VA has obtained VA treatment 
records, service treatment records, and service personnel 
records.  The Veteran has submitted statements in support of 
his claim.  He was accorded a comprehensive examination by VA 
in August 2005.  Hence, no further notice or assistance to 
the Veteran is required.  See Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001).

Pertinent Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

Further, service connection may also be granted for a disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113; 38 C.F.R. § 3.303(d).

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

In order for a claim for service connection for PTSD to be 
successful, there must be (1) medical evidence diagnosing the 
condition in accordance with the provisions of 38 C.F.R. § 
4.125(a); (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) a link, 
established by medical evidence, between current symptoms and 
the claimed in-service stressor.  38 C.F.R. § 3.304(f); See 
also Cohen v. Brown, 10 Vet. App. 128 (1997).

Factual Background & Analysis

The Board has thoroughly reviewed all the evidence in the 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting its decision, there is 
no need to discuss in detail all the evidence submitted by 
the Veteran or in his behalf.  See Gonzales v. West, 218 F. 
3d 1378, 1380 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence, and on what this evidence shows, or 
fails to show, on the claim.  The Veteran should not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
provide reasons for rejecting evidence favorable to the 
Veteran).

The Veteran alleges entitlement to service connection for 
PTSD.  He reports that while stationed in Panama he witnessed 
the murder of a Panamanian youth by an officer of the 
Panamanian National Guard, whom they had turned over for 
trying to enter the American compound.  Since then, he has 
felt guilty for the youth's death.   The incident occurred in 
1967, in Colon, Panama.  He also alleges that he witnessed 
people being beaten and shot to death at point blank range.  

In order for a claim for service connection for PTSD to be 
successful, there must be (1) medical evidence diagnosing the 
condition in accordance with the provisions of 38 C.F.R. § 
4.125(a); (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) a link, 
established by medical evidence, between current symptoms and 
the claimed in-service stressor.  38 C.F.R. § 3.304(f);  See 
also Cohen v. Brown, 10 Vet. App. 128 (1997).

A review of the Veteran's service treatment records fails to 
demonstrate any complaints of, treatment for, or diagnosis of 
any psychiatric disorder, to include PTSD.  Moreover, upon 
separation, psychiatric evaluation was within normal limits.  
Rather, clinical evaluation was entirely normal and no 
disqualifying defects were noted.  

Post-service treatment records demonstrate that the Veteran 
was involved in a motor vehicle accident in 1985, with 
associated "seizures", "blackouts", and "abnormal brain 
tests."  Upon psychological evaluation in August 1995, post-
discharge from a cocaine rehabilitation program, the examiner 
determined that although the Veteran presented with a great 
deal of psychological turmoil there was no definite evidence 
of thought disorder.  Psychological evaluation was positive, 
however, for PTSD.  This was the first indication of a 
diagnosis of PTSD.

Notwithstanding, upon VA examination dated in November 1995, 
the Veteran was diagnosed as having major depressive 
disorder.  Additionally, upon psychological evaluation dated 
in February 1996, the Veteran also reported that while he was 
stationed in Panama there was a lot of negative sentiment 
towards Americans and that he was attacked, beaten, and shot 
at by citizens, which made him afraid for his life.  He 
reported that his alcohol usage began as a child because his 
family made their own alcohol.  At that time, the Veteran was 
diagnosed as having polysubstance abuse, by history.  During 
the evaluation, the Veteran did not endorse any symptoms that 
met the diagnostic criteria for PTSD. 

The Veteran was subsequently hospitalized form August 24, 
1998 to October 20, 1998 for treatment of chronic severe PTSD 
in acute exacerbation.  At that time, he indicated that he 
felt guilty and ashamed for being sent to Central America to 
control rioters and civil disobidients instead of going to 
war in Vietnam.  He indicated that he was traumatized in 
Central America because when he turned over rioters to the 
authorities they were killed.

In August 2005, the Veteran was afforded a VA examination.  
He related that while he was stationed in Panama he was 
informed by the Red Cross that his wife had given birth to a 
baby girl, which upset him because he had not been home for 
over nine months.  Additionally, he assisted in capturing two 
Panamanian students and when they were turned over to the 
Panamanian National Guard they were shot and killed in front 
of him.  He also indicated that civilians would throw rocks 
and threatened the American soldiers.  It was tense situation 
and he ruminates that he was trained for war not crowd 
control.  The Veteran was diagnosed as having PTSD, secondary 
to the aforementioned stressors.  

The Board acknowledges that the medical evidence subsequent 
to service reveals a principal diagnosis of PTSD.  Having 
established that the Veteran has a diagnosis of PTSD, the 
Board must now determine if there are any service-related 
stressors that can be corroborated.  

After a careful review of the evidence of record, the Board 
finds that none of the claimed stressors has been 
corroborated, and, therefore, the evidence is against a 
finding of service connection for PTSD.  In this respect, the 
U.S. Army and Joint Services Records Research Center (JSRRC) 
was queried in an attempt to verify the Veteran's reported 
stressors; however, they responded that the request could not 
be researched.  In this regard, the killing of civilians was 
deemed extremely difficult to verify and to research the type 
of incident that the Veteran reported required the creation 
and filing of an official report. 

The only evidence in support of the in-service stressors 
consists of the Veteran's own statements.  In rendering a 
decision on appeal, the Board must analyze the credibility 
and probative value of the evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for rejection of any material evidence favorable 
to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 
39-40 (1994). 

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); See also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) (although interest may 
affect the credibility of testimony, it does not affect 
competency to testify).

The Board is not required to accept a Veteran's 
uncorroborated account of his military experiences or the 
opinions of psychiatrists and psychologists that are based on 
such an uncorroborated history provided by the veteran.  See 
Wood v. Derwinski, 1 Vet. App. 190 (1991).  The Board notes 
that every detail of an in-service stressor need not be 
corroborated in order for it to be considered properly 
verified, but some version of the claimed events, other than 
the Veteran's statements, must support his account.  See 
Pentecost v. Principi, 16 Vet. App. 124 (2002); Suozzi v. 
Brown, 10 Vet. App. 307 (1997).

Until the inception of this claim, the contemporaneous 
evidence of record makes no reference whatsoever to any 
psychiatric disorder attributable to service.  Additionally, 
information from the JSRRC does not confirm the killing of 
civilian protesters by the Panamanian National Guard or 
attacks on American soldiers by Panamanian citizens.  In sum, 
the evidence that is of record does not verify any of the 
Veteran's claimed in-service stressors.  As a result, the 
claim of entitlement to service connection for PTSD must be 
denied.  In reaching this determination, the Board has 
considered the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the claim, that 
doctrine is not for application in the instant appeal.  With 
no doubt to be resolved, the benefit sought on appeal is 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).




ORDER

Service connection for PTSD is denied.



____________________________________________
ROBERT E. O'BRIEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


